MEMORANDUM OPINION
                                        No. 04-11-00108-CR

                                           Sie Joe LANN,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 97-07-00030-CRL
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 24, 2011

PERMANENTLY ABATED

           This court has received notice that appellant died on July 8, 2011. Because the appeal

was perfected before appellant’s death, and we have not yet issued a mandate, it is ordered that

the appeal is permanently abated. See TEX. R. APP. P. 7.1(a)(2); Vargas v. State, 659 S.W.2d 422,

423 (Tex. Crim. App. 1983).

                                                              PER CURIAM

DO NOT PUBLISH